



Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED


EMPLOYMENT AGREEMENT
    
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this October 3, 2019 (“Effective
Date”) by and between BRICKELL BIOTECH, INC., a Delaware Company with a business
address located at 5777 Central Avenue, Suite 102, Boulder, CO 80301 (the
“Company”), and Sanjeev Ahuja, an Indiana resident, with an address of [***]
(the “Executive”).


R E C I T A L S:
WHEREAS, the Executive possesses substantial experience in the field of
pharmaceutical development;
WHEREAS, the Company seeks to employ Executive as the Chief Medical Officer
(CMO) of the Company;
WHEREAS, the Executive is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the recitals, premises and mutual covenants
set forth herein, the parties agree as follows:
1.    Employment/Duties of Executive. During the Term of Employment under this
Agreement, the Executive shall serve as CMO of the Company, satisfactorily
completing the responsibilities commensurate with those duties and
responsibilities of such position. Executive shall report to the Company’s Chief
Executive Officer. Additionally, Executive shall diligently perform all other
services and shall exercise such power and authority as may from time to time be
delegated to him by the Board. The foregoing shall not limit his right to be
involved in other not-for-profit, civic or charitable activities nor limit the
Executive’s right to serve as an advisor or board member for other non-competing
corporate or not-for-profit entities, provided such outside activities do not
conflict or impede Executive’s performance of his duties and responsibilities to
the Company. The Company reserves the right to request that the Executive resign
from such outside roles in the event that the Board perceives that the Executive
is devoting less than his full time attention to his responsibilities at the
Company.
2.    Term. Executive shall commence employment with the Company on October 15,
2019 (“Start Date”). The Executive’s employment shall be at-will, meaning that
the Executive or the Company may terminate the employment relationship at any
time, with or without cause, and with or without notice, subject to severance
provisions set forth below. The period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement is sometimes
referred to in this Agreement as the “Term of Employment”, and the date on which
the


1

--------------------------------------------------------------------------------




Term of Employment shall expire, is sometimes referred to in this Agreement as
the “Termination Date”).
3.    Compensation.
3.1    Base Salary. The Company shall pay Executive an initial base salary at
the annual rate of Three Hundred Eighty-Three Thousand Four Hundred Dollars
($387,500) (the “Base Salary”). The Company shall review the Executive’s Base
Salary from time to time and the Company may, but shall not be required to,
increase the Base Salary during the Term of Employment. However, Executive's
Base Salary may not be decreased during the Term of Employment other than as
part of an across-the-board salary reduction that applies in the same manner to
all senior executives of the Company. All salary is payable subject to standard
federal and state payroll withholding requirements in accordance with Company’s
standard payroll practices.
3.2    Equity and Bonuses.
a.    Annual Bonus. For each fiscal year of the Term of Employment (“Bonus
Period”), Executive will be eligible to receive an annual target performance
bonus of 35% of Base Salary (the "Performance Bonus"), based upon the
achievement of mutually agreed performance milestones established by the Board,
provided nothing herein shall be a guarantee of any amount of bonus, or any
bonus at all. In order to be eligible to receive a Performance Bonus, in
addition to the other requirements contained herein, you must be employed for
the full fiscal year to which the Performance Bonus applies, with the exception
of 2019, in which you must be employed from the Start Date through the end of
the calendar year. The Performance Bonus for 2019, if any is awarded, will be
pro-rated from the Start Date. The Company shall have no obligation to provide
Executive a Performance Bonus unless and until such a determination has been
made by the Company consistent with the criteria described above at the
conclusion of the applicable Bonus Period. Such Performance Bonus, if any, is
subject to standard federal and state payroll withholding requirements in
accordance with Company’s standard payroll practices and is hereby incorporated
into this Agreement by reference. Any bonus payable pursuant to this Section 3.2
shall be paid by the Company to the Executive within two (2) months after the
end of the applicable Bonus Period in which they are earned.
b.    Sign-on Bonus. The Corporation shall pay Employee a one-time sign on bonus
of Ten Thousand Dollars ($10,000.00) to be due and payable within 30 business
days of the Employee’s Start Date (the “Sign-On Bonus”). The Sign-On Bonus is
subject to standard federal and state payroll withholding requirements in
accordance with Corporation’s standard payroll practices and is hereby
incorporated into this Agreement by reference.
c.    Equity. The Company shall recommend that the Board grant to Executive an
option to purchase, pursuant to an option agreement, 83,313 shares of Company
Common Stock, (the “Common Stock”), at a price per share equal to the fair
market value per share of the Common Stock on the date of grant (the “Option
Grant”). Subject to the vesting acceleration terms described in this Agreement,
twenty-five percent (25%) of the Option Grant shall vest (or be released from
the Company’s repurchase right, as applicable) one year from the Effective Date
subject to Executive’s continuing employment with the Company (the “Initial
Vesting Period”),


2

--------------------------------------------------------------------------------




and none of the Option Grant shall vest (or be released from the Company’s
repurchase right, as applicable) before such date. The remaining shares subject
to the Option Grant shall vest (or be released from the Company’s repurchase
right, as applicable) monthly over the next (36) months in equal monthly amounts
subject to Executive’s continuing employment with the Company. Any shares
acquired upon exercise of the Option Grant, will be subject to the terms and
conditions of the Company’s equity incentive plan and option agreement to be
entered into between Executive and the Company. Subject to any vesting
requirements as set forth above (and in the applicable stock option agreements),
the Option Grant may be early exercised at any time after the respective grant
dates for all or any part of the shares subject to the Option Grant. 
4.    Expense Reimbursement and Other Benefits.
4.1    Reimbursement of Expenses. Upon the submission of proper substantiation
by the Executive, and subject to such rules and guidelines as the Company may
from time to time adopt, the Company shall reimburse the Executive for all
reasonable expenses actually paid or incurred by the Executive during the Term
of Employment in the course of and pursuant to the business of the Company. The
Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company.
4.2    Compensation/Benefit Programs. During the Term of Employment, the
Executive shall be entitled to participate in all medical insurance plans and
any and all other plans as are presently and hereinafter offered by the Company
to its executives and their spouses, domestic partners and immediate families.
4.3    Other Benefits.
a.    Personal Days. The Executive shall be entitled to twenty-five (25) days of
paid personal days annually, including vacation days, sick days and time off for
personal matters. Such personal days are to be taken at such times as the
Executive and the Company shall mutually determine. Personal days shall not
interfere with the duties required to be rendered by the Executive hereunder.
b.    Association Dues. During the Term of this Agreement, the Company may pay
reasonable initiation fees and dues payable in connection with the Executive’s
membership(s) in those clubs and activities that in the opinion of the Board are
in furtherance and directly related to the active conduct of the Company’s
business and are consistent with sound financial and tax planning.
c.    Miscellaneous Benefits. The Executive shall receive such additional
benefits, if any, as the Board shall from time to time determine.
5.    Termination.
5.1    Termination for Cause. The Company shall at all times have the right,
upon written notice to the Executive, to terminate the Term of Employment, for
Cause. For purposes of


3

--------------------------------------------------------------------------------




this Agreement, the term “Cause” shall mean: (i) an action or omission of the
Executive which constitutes a willful and material breach of, or failure or
refusal (other than by reason of his disability) to perform his duties under
this Agreement or any other agreements between the parties which is not cured
within fifteen (15) days after receipt by the Executive of written notice of
same; (ii) fraud, embezzlement, misappropriation of funds or breach of trust in
connection with his services hereunder; (iii) conviction of any crime which
involves dishonesty or a breach of trust; or (iv) gross negligence in connection
with the performance of the Executive's duties hereunder, which is not cured
within fifteen (15) days after written receipt by the Executive of written
notice of same. Any termination for Cause shall be made in writing to the
Executive, which notice shall set forth in detail all acts or omissions upon
which the Company is relying for such termination. The Executive shall have the
right to address the Board regarding the acts set forth in the notice of
termination. Upon any termination pursuant to this Section 5.1, the Company
shall pay to the Executive his Base Salary to the date of termination. The
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 4.1, and payment of compensation
for unused vacation days that have accumulated during the calendar year in which
such termination occurs).
5.2    Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s disability plan as then in
effect, or, if the Executive shall as the result of mental or physical
incapacity, illness or disability, become unable to perform his obligations
hereunder for a period of 180 days in any 12-month period. The Company shall
have sole discretion based upon competent medical advice to determine whether
the Executive continues to be disabled. Upon any termination pursuant to this
Section 5.2, the Company shall (i) pay to the Executive any unpaid Base Salary
through the effective date of termination specified in such notice; and (ii) pay
to the Executive his accrued but unpaid Performance Bonus, if any, for any Bonus
Period ending on or before the date of termination of the Executive’s employment
with the Company. The Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however to the provisions of Section 4.1, and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).
5.3    Death. Upon the death of the Executive during the Term of Employment, the
Company shall (i) pay to the estate of the deceased Executive any unpaid Base
Salary through the Executive's date of death; and (ii) pay to the estate of the
deceased Executive his accrued but unpaid Performance Bonus, if any, for any
Bonus Period ending on or before the Executive’s date of death. The Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of the Executive's
death, subject, however to the provisions of Section 4.1, and payment of
compensation for unused vacation days that have accumulated during the calendar
year in which such termination occurs).
5.4    Termination Without Cause. At any time, the Company shall have the right
to terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 5.4, the Company shall (i) pay to the
Executive any unpaid Base Salary through the effective date of termination
specified in such notice; and (ii) pay to the Executive the


4

--------------------------------------------------------------------------------




accrued but unpaid Performance Bonus, if any, for any period ending on or before
the date of the termination of the Executive’s employment with the Company.
Subject to Section 5.7 below, the Company shall pay to the Executive in a the
equivalent of six (6) months of Executive's Base Salary in the form of salary
continuation commencing on the first regularly scheduled payroll date following
the effective date of the Release described in Section 5.7 below, reimburse the
Executive for the monthly COBRA premium paid by the Executive for himself and
his dependents for six (6) months following the effective date of termination
and accelerated vesting of any unvested Initial Vesting Period stock options,
calculated on a pro-rata basis from the Effective Date through the effective
date of termination (“Severance Benefits”). The Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 4.1, and payment of compensation for unused vacation days
that have accumulated during the calendar year in which such termination
occurs).
5.5    Termination by Executive for Good Reason.
a.    The Executive shall at all times have the right, upon fifteen (15) days
written notice to the Company, to terminate the Term of Employment. Upon
termination of the Term of Employment pursuant to this Section 5.5(a) by the
Executive, the Company shall (i) pay to the Executive any unpaid Base Salary
through the effective date of termination specified in such notice; and (ii) pay
to the Executive his accrued but unpaid Performance Bonus, if any, for any Bonus
Period ending on or before the termination of Executive’s employment with the
Company.
b.    Upon termination of the Term of Employment pursuant to this Section 5.5 by
the Executive for Good Reason, the Company shall (i) pay to the Executive any
unpaid Base Salary through the effective date of termination specified in such
notice; and (ii) pay to the Executive the accrued but unpaid Performance Bonus,
if any, for any Bonus Period ending on or before the termination of Executive’s
employment with the Company. Subject to Section 5.7 below, the Company shall pay
to the Executive in a the equivalent of six (6) months of Executive's Base
Salary in the form of salary continuation commencing on the first regularly
scheduled payroll date following the effective date of the Release described in
Section 5.7 below, reimburse the Executive for the monthly COBRA premium paid by
the Executive for himself and his dependents for six (6) months following the
effective date of termination and accelerated vesting of any unvested Initial
Vesting Period stock options, calculated on a pro-rata basis from the Effective
Date through the effective date of termination (“Severance Benefits”). The
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 4.1, and payment of compensation
for unused vacation days that have accumulated during the calendar year in which
such termination occurs).
c.    For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment to the Executive of any duties inconsistent in any respect with the
Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1 of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an


5

--------------------------------------------------------------------------------




isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive; (ii) any failure by the Company to comply with any of the provisions
of Section 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
provided however, that in order to effect resignation for Good Reason all of the
following must occur: (x) Executive must provide the Company with written notice
within the sixty-day period following the event(s) giving rise to Executive’s
intent to voluntarily resign his employment for Good Reason (y) such event is
not remedied by within thirty (30) days following the Company’s receipt of such
written notice; and (z) Executive’s resignation is effective not later than
thirty (30) days after the expiration of such thirty (30) day cure period.
5.6    Change in Control of the Company.
a.    Payments. In the event that a termination of employment without Cause or
for Good Reason occurs within six (6) months following a Change in Control (as
defined in paragraph (b) of this Section 5.6) in the Company, subject to Section
5.7 below, the Company shall pay to the Executive the equivalent of six (6)
months of Executive's Base Salary in a lump sum, reimburse the Executive for the
monthly COBRA premium paid by the Executive for himself and his dependents for
six (6) months following the effective date of termination, and fully accelerate
the vesting of all outstanding, unvested options or other equity instruments of
Company Common Stock such that all such equity shall be fully vested and
exercisable (“Severance Benefits”). The Company shall have no further liability
hereunder (other than for (x) reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1, and (y) payment of compensation for unused paid, personal days
that have accumulated during the calendar year in which such termination
occurs).
b.    For purposes of this Agreement, the term “Change in Control” shall mean
approval by the shareholders of the Company of (i) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or
(ii) a liquidation or dissolution of the Company or (iii) the sale of all or
substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).
5.7    Release and Resignation Requirement. The Severance Benefits are
conditional upon (i) Executive’s delivering to the Company and making effective
and irrevocable a general release of all claims in favor of the Company, in a
form reasonably acceptable to the Company (the “Release”), which release shall
be effective not later than 45 days following the date of the applicable
termination or resignation; (ii) Executive’s complying with the Release
including any cooperation, non-disparagement or confidentiality provisions
contained therein and continuing


6

--------------------------------------------------------------------------------




to comply with Executive’s obligations under the terms of this Agreement,
including the non-solicit and non-compete provisions thereof; and (iii)
Executive’s resignation, to be effective no later than the date of Executive’s
termination or resignation date (or such other date as requested by the
Company).
5.8    Survival. The provisions of this Article 5 shall survive the termination
of this Agreement, as applicable.
6.    Restrictive Covenants.
6.1    Non-Competition. At all times while the Executive is employed by the
Company and for a one (1) year period after the termination of the Executive’s
employment with the Company for any reason other than by the Company without
Cause (as defined in Section 5.1 hereof) or by the Executive for Good Reason (as
defined in Section 5.5 hereof), the Executive shall not, directly or indirectly,
engage in or have any interest in any sole proprietorship, partnership, Company
or business or any other person or entity (whether as an Executive, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) engages in
competition with the Company (for this purpose, any business that engages in the
drug development business utilizing those specific pharmaceutical compounds
developed, licensed or owned by the Company or any of its subsidiaries during
his term of employment to date of Executive’s Termination shall be deemed to be
in competition with the Company); provided that such provision shall not apply
to the Executive's ownership of Common Stock of the Company or the acquisition
by the Executive, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control or, more
than five percent of any class of capital stock of such Company.
6.2    Nondisclosure. The Executive shall not at any time divulge, communicate
or use to the detriment of the Company or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Company. Any Confidential Information
or data now or hereafter acquired by the Executive with respect to the business
of the Company (which shall include, but not be limited to, information
concerning the Company's business plan, financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Company with respect to all of such
information. For purposes of this Agreement, “Confidential Information” means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally known, about the Company or its
business.


7

--------------------------------------------------------------------------------




Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to the extent required by
law.
6.3    Non-solicitation of Executives and Clients. At all times while the
Executive is employed by the Company and for a one (1) year period after the
termination of the Executive’s employment with the Company for any reason, the
Executive shall not, directly or indirectly, for himself or for any other
person, firm, Company, partnership, association or other entity (a) employ or
attempt to employ or enter into any contractual arrangement with any Executive
or former Executive of the Company, unless such Executive or former Executive
has not been employed by the Company for a period in excess of six months,
and/or (b) knowingly call on or solicit any of the actual or targeted
prospective clients of the Company on behalf of any person or entity in
connection with any business competitive with the business of the Company, nor
shall the Executive knowingly make known the names and addresses of such clients
or any information relating in any manner to the Company's trade or business
relationships with such customers, other than in connection with the performance
of Executive's duties under this Agreement.
6.4    Books and Records. All books, records, and accounts relating in any
manner to the business of the Company, customers, clients or prospects of the
Company, reports documents analyses or any information whether prepared by the
Executive or otherwise coming into the Executive's possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Executive's employment hereunder or on the
Company's request at any time.
6.5    Definition of Company. Solely for purposes of this Article 6, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.
6.6    Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained in this Article 6 (including without limitation the
length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Article 6.
The Executive further acknowledges that the restrictions contained in this
Article 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.


8

--------------------------------------------------------------------------------




6.7    Reformation by Court. Notwithstanding anything in Article 14 to the
contrary, in the event that a court of competent jurisdiction shall determine
that any provision of this Article 6 is invalid or more restrictive than
permitted under the governing law of such jurisdiction, then only as to
enforcement of this Article 6 within the jurisdiction of such court, such
provision shall be interpreted and enforced as if it provided for the maximum
restriction permitted under such governing law.
6.8    Extension of Time. If the Executive shall be in violation of any
provision of this Article 6, then each time limitation set forth in this Article
6 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If the Company seeks injunctive relief
from such violation in any court, then the covenants set forth in this Article 6
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by the Executive.
6.9    Survival. The provisions of this Article 6 shall survive the termination
of this Agreement, as applicable.
7.    Mediation. In the event a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties hereby agree first to attempt in good faith to settle
the dispute by mediation administered by the American Arbitration Association
under its Employment Mediation Rules before resorting to litigation or some
other dispute resolution procedure.
8.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Boulder
County, Colorado in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect
(except to the extent that the procedures outlined below differ from such rules
or the parties agree otherwise). Within thirty (30) days after written notice by
either party has been given that a dispute exists and that arbitration is
required, each party must select an arbitrator and those two arbitrators shall
promptly, but in no event later than thirty (30) days after their selection,
select a third arbitrator. The parties agree to act as expeditiously as possible
to select arbitrators and conclude the dispute. The selected arbitrators must
render their decision in writing. The cost and expenses of the arbitration and
of enforcement of any award in any court shall be borne by the Company. The cost
of any attorney fees shall be borne by each party individually, unless the
payment of such fees is awarded to the prevailing party by the arbitrators. If
advances are required, each party will advance one-half of the estimated fees
and expenses of the arbitrators. Judgment may be entered on the arbitrators'
award in any court having jurisdiction. Although arbitration is contemplated to
resolve disputes hereunder, either party may proceed to court to seek to obtain
an injunction to protect its rights hereunder, the parties agreeing that either
could suffer irreparable harm by reason of any breach of this Agreement. Pursuit
of an injunction shall not impair arbitration on all remaining issues.
9.    Assignment. This Agreement is personal in nature and accordingly may not
be assigned by the Executive, in whole or in part, without the prior written
consent of the Company, which may be withheld in its sole discretion. The
Company may, in its sole discretion, assign this


9

--------------------------------------------------------------------------------




Agreement and all of its rights, benefits and obligations hereunder, whether by
agreement or by operation of law.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to conflict of
laws issues.
11.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
12.    Notices: All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed e-mail or
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by e-mail or facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three (3) days after deposit in the
U.S. mail. Notice shall be sent (i) if to the Company, addressed to Brickell
Biotech, Inc., 5777 Central Avenue, Suite 102, Boulder, CO 80301, Attention:
CEO, and (ii) if to the Executive, to his address as reflected on the payroll
records of the Company, or to such other address as either party hereto may from
time to time give notice of to the other.
13.    Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.
14.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.
15.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
16.    Damages. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that


10

--------------------------------------------------------------------------------




either party hereto brings suit for the collection of any damages resulting
from, or the injunction of any action constituting, a breach of any of the terms
or provisions of this Agreement, then the non-prevailing party shall pay all
reasonable court costs and attorneys fees of the other.
17.    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
18.    No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
19.    Indemnification. The Company will indemnify the Executive pursuant to the
terms and conditions of the indemnification provisions set forth in the
Company’s certificate of incorporation.
20.    Section 409A.
20.1    General Compliance. This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended, (“Section 409A”), or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.
20.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the "Specified Employee Payment Date"). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive's separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.


11

--------------------------------------------------------------------------------




20.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:
(a) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(b) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and
(c) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.
20.4    Tax Gross-ups. Any tax gross-up payments provided under this Agreement
shall be paid to the Executive on or before December 31 of the calendar year
immediately following the calendar year in which the Executive remits the
related taxes.


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


Company:
Executive:



BRICKELL BIOTECH, INC.            
A Delaware Company


By:
/s/ Robert Brown
By:
/s/ Sanjeev Ahuja
 
Robert Brown, CEO
 
Sanjeev Ahuja, Individually









13